Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) for an interview prior to filing a response to the instant office action to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some or all the subject matter for the claims deemed allowable in the instant office action.  Furthermore, adding a limitation directed towards cell sorting based upon at least size is disclosed in KUNG et al. (US Pub. No.: 2018-0141048), and would not further allowance if proposed in a potential amendment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 17, 24, 30, 32, 34, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over GASCOYNE et al. (Pub. No:  US 2003-0119057) in view of KUNG et al. (US Pub. No.: 2018-0141048). 

As per Claim 1 GASCOYNE discloses A device for electrorotation flow cytometry, said device comprising (Figs. 1-5, 8-10 [Abstract] [0020]): 
a microfluidic channel comprising a plurality of electrodes disposed to provide dielectrophoretic (DEP) forces (Figs. 1-5, 8-10 [0174-0176] [0184-0187]); and a fluid within said channel providing said hydrodynamic flow along said channel (Figs. 1-5, 8-10 levitation force – chamber channel [0174-0176] [0184-0187]); and wherein said device is configured to apply rotation-inducing voltages to said electrodes that induce rotation of said cells, particles, molecules and/or molecular complexes as they flow through said channel (Figs. 1-5, 8-10 at least particles [0174-0176] - rotation voltage signals [0023] [0138] [0156] – Fig. 23)
GASCOYNE does not disclose but KUNG discloses provide dielectrophoretic (DEP) forces that are perpendicular to hydrodynamic flow along the channel Figs. 1, 3-8 [Abstract] [0016-0018] [0042-0043] [0073-0074]; electrodes that provide an electric field minimum in said channel (Figs. 1, 3-8 electric field minimum [0018-0019] [0023-0024]); wherein said device is configured to apply focusing voltages to said electrodes and that focus cells, particles, and/or molecules or molecular complexes within said channel (Figs. 1, 3-8 at least cells [Abstract] [0016-0018] [0042-0043] [0073-0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include provide dielectrophoretic (DEP) forces that are perpendicular to hydrodynamic flow along the channel; electrodes that provide an electric field minimum in said channel; wherein said device is configured to apply focusing voltages to said electrodes and that focus cells, particles, and/or molecules or molecular complexes within said channel as taught by KUNG into the system of GASCOYNE and because of the benefit taught by KUNG to disclose advanced microfluid channel particle flow measurements and data analysis in the same field of endeavor as GASCOYNE which is also directed towards flow cytometry and would benefit from the additional system related features of focusing voltages and application of DEP to enhance upon system capabilities. 


As per Claim 2 GASCOYNE discloses The device of claim 1, wherein said device comprises 
GASCOYNE does not disclose but KUNG discloses two pairs of electrodes disposed parallel to each other around the microfluidic channel (Figs. 1, 3-8 [0072]) (The motivation that applied in Claim 1 applies equally to Claim 2). 


As per Claim 3 GASCOYNE discloses The device of claim 1, wherein: 
GASCOYNE does not disclose but KUNG discloses said plurality of electrodes comprises electrodes disposed along each side of said microfluidic channel at or near the top of said channel and electrodes disposed along each side of said microfluidic channel at or near the bottom of said channel (either or); or said plurality of electrodes comprises electrodes disposed along the midline of each side of said microfluidic channel and along the midline of the top and bottom of said channel (Figs. 1, 3-8 [0046] [0051] [0058]) (The motivation that applied in Claim 1 applies equally to Claim 3). 

As per Claim 5 GASCOYNE discloses The device of claim 1, wherein device is configured to 
GASCOYNE does not disclose but KUNG discloses produce focusing voltages that produce negative DEP forces perpendicular to said hydrodynamic flow along said channel (Figs. 1, 3-8 [Abstract] [0016-0018] [0042-0043] negative force [0073-0074]) (The motivation that applied in Claim 1 applies equally to Claim 5). 

As per Claim 6 GASCOYNE discloses The device of claim 1, wherein 
GASCOYNE does not disclose but KUNG discloses said focusing voltages are ac voltages all having the same frequency (Figs. 1, 3-8 [0038] [0042-0043] [0083]) (The motivation that applied in Claim 1 applies equally to Claim 6). 

As per Claim 17 GASCOYNE discloses The device of claim 1, wherein: 
GASCOYNE does not disclose but KUNG discloses said focusing voltages are independently at a frequency ranging from about 15 kHz to about 25 kHz, and/or about 20 kHz (Figs. 1, 3-8 [0042-0043] within and at that range [0048]) (The motivation that applied in Claim 1 applies equally to Claim 17); 
and/or said focusing voltages have amplitudes that independently range from about 20 Vpp to about 30 Vpp (either or), and/or are about 24 Vpp (either or); and/or said rotation-inducing voltages are independently at a frequency ranging from about 50 kHz to about 70 kHz, and/or are about 60 kHz (either or); and/or said rotation inducing voltages independently have amplitudes that range from about 10 Vpp to about 30 Vpp, and/or are about 20 Vpp (either or). 

As per Claim 24 GASCOYNE discloses The device of claim 1, wherein: 
said focusing voltages provide a field minimum at the center of said microfluidic channel (either or); 
GASCOYNE does not disclose but KUNG discloses or said focusing voltages provide a field minimum at or near one side of said channel (Figs. 1, 3-8 at least near part of the channel [0041-0043]) (The motivation that applied in Claim 1 applies equally to Claim 24); 
or said focusing voltages provide a field minimum at or near a lower or upper corner (diagonal region) of said channel (either or). 

As per Claim 30 GASCOYNE discloses The device of claim 1, wherein: 
GASCOYNE does not disclose but KUNG discloses said microfluidic channel has an average depth that ranges from about N um up to about M um and said microfluidic channel has an average width that ranges from about X um to about Y um (Figs. 1, 3-8 [0053-0056]) (Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify KUNG to teach specific average depth and width ranges for a microfluidic channel because Applicant has not disclosed that an average depth that ranges from about 50 um up to about 200um and an average width that ranges from about 30 um to about 200 um provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other width and depth ranges because performance of said invention is not tied a specific range for the width and depth of the channel) (The motivation that applied in Claim 1 applies equally to Claim 30).

As per Claim 32 GASCOYNE discloses The device of claim 30, wherein GASCOYNE does not disclose but KUNG discloses said microfluidic channel that has a cross-section that is about N um < Y um (width x height) (Figs. 1, 3-8 [0041-0043]) (Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify KUNG to teach specific cross-section sizes for a microfluidic channel because Applicant has not disclosed that said microfluidic channel that has a cross-section that is about 80 um < 83m (width x height) provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other ranges because performance of said invention is not tied a specific range of sizes for the channel) (The motivation that applied in Claim 1 applies equally to Claim 32). 

As per Claim 34 GASCOYNE discloses The device of claim 1, wherein: 
GASCOYNE does not disclose but KUNG discloses said fluid is a buffer (Figs. 1, 3-8 [0022]); and/or said fluid has a conductivity ranging from about 0.005 S/m up to about 2.0 S/m (either or); and/or said fluid has a conductivity of about 0.01 S/m (either or); and/or said fluid comprises a mammalian ringer's solution (either or); and/or said fluid comprises PBS (either or) (The motivation that applied in Claim 1 applies equally to Claim 34). 

As per Claim 41 GASCOYNE discloses The device of claim 1, wherein said 
GASCOYNE does not disclose but KUNG discloses channel is fabricated from an elastomeric material selected from the group consisting of polydimethylsiloxane (PDMS), polyolefin plastomers (POPs), perfluoropolyethylene (a-PFPE), polyurethane, polyimides, and crosslinked NOVOLAC® (phenol formaldehyde polymer) resin (Figs. 1, 3-8 [0056]) (The motivation that applied in Claim 1 applies equally to Claim 41) 

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over GASCOYNE et al. (Pub. No:  US 2003-0119057) in view of KUNG et al. (US Pub. No.: 2018-0141048), as applied Claims 1-3, 5-6, 17, 24, 30, 32, 34, 41, and further in view of LO et al. (US Pub. No.: 2013-0083315). 

As per Claim 43 GASCOYNE discloses The device of claim 1, wherein said device further comprises 
GASCOYNE and KUNG do not disclose but LO discloses a camera configured to capture images of said cells, particles and/or molecules or molecular complexes as they flow through said channel (Figs. 1-4, 18A-C, 21 mounted to microscope [0155-0158]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a camera configured to capture images of said cells, particles and/or molecules or molecular complexes as they flow through said channel as taught by LO into the system of GASCOYNE and KUNG and because of the benefit taught by LO to disclose an image capturing device specifically for the capture of particle flow in fluid whereby both GASCOYNE and KUNG are in the same field of endeavor as LO and these flow cytometry devices would benefit from the additional feature of LO that allows for image capture of said measurement particles. 


ALLOWABLE SUBJECT MATTER
REASON FOR ALLOWANCE
Claims 7-8, 10, 12, 44, 57, 70, 84 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-8, 10, 12, 44, 57, 70, 84 is/are allowed.   The following is an examiner’s statement of reasons for allowance:

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 1, wherein said device is configured to apply rotation-inducing voltages to said electrodes where said rotation-inducing voltages have phase differences that induce rotation of said cells, particles and/or molecules or molecular complexes” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 1, wherein device is configured to apply said rotation-inducing voltages so that neighboring electrodes have a 90 degree phase difference and diagonally opposed electrodes have the same phase” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 1, wherein said rotation-inducing voltages are ac voltages and wherein: said rotation-inducing voltages are at a frequency that is different than the frequency of said focusing voltages; and/or said rotation-inducing voltages have an amplitude that is smaller than the amplitude of the focusing voltages” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 1, wherein: said focusing voltages and said rotation-inducing voltages are provided in the same region of said microfluidic channel; or said focusing voltages and said rotation-inducing voltages are provided in different regions of said microfluidic channel” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 44 the prior art of record either alone or in reasonable combination fails to teach or suggest “A method of inducing rotation of a plurality of cells, particles, molecules and/or molecular complexes, said method comprising: introducing said cells, particles, molecules and/or molecular complexes into a device of claim 1; operating said device to provide said focusing voltages to focus said cells, particles, molecules and/or molecular complexes within said channel; and operating said device to provide said rotation-inducing voltages to induce rotation of said cells, particles, molecules and/or molecular complexes as they flow through said microfluidic channel” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 57 the prior art of record either alone or in reasonable combination fails to teach or suggest “A method of determining an electrical property of cells, particles, molecules and/or molecular complexes, said method comprising: introducing at least one of said cells, particles, molecules and/or molecular complexes into a device according to claim 1; operating said device to provide said focusing voltages to focus said cells, particles, molecules and/or molecular complexes within said channel; operating said device to provide said rotation-inducing voltages to induce rotation of said cells, particles, molecules and/or molecular complexes as they flow through said microfluidic channel; and measuring the rotation of said at least one of said cell, particle, molecule and/or molecular complex and thereby determining the electrical property of said cell, particle, molecule and/or molecular complex” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 70 the prior art of record either alone or in reasonable combination fails to teach or suggest “A method of identifying an agent that changes the electrorotational properties of a cell, said method comprising: introducing cells into a device according to claim 1; operating said device to provide said focusing voltages to focus said cells within said channel; operating said device to provide said rotation-inducing voltages to induce rotation of said cells as they flow through said microfluidic channel; measuring the rotation of said cells; contacting said cells with a test agent; operating said device to provide said focusing voltages to focus cells contacted with said test agent within said channel; operating said device to provide said rotation-inducing voltages to induce rotation of said cells contacted with said test agent as they flow through said microfluidic channel; comparing the rotation of a cell that was not exposed to said candidate molecule with the rotation of said cell after contact with said candidate molecule; and identifying said candidate molecule as an agent that changes said electrorotational properties of said cell if said cells contacted with said candidate molecule have different electrorotational properties than said cells not contacted with said test agent” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 84 the prior art of record either alone or in reasonable combination fails to teach or suggest “A method of determining the identity or concentration of an analyte in a sample comprising, said method comprising: introducing said sample into a device of claim 1; introducing particles attached to a detection reagent that binds to said analyte into said device; operating said device to provide said focusing voltages to focus said particles within said channel; operating said device to provide said rotation-inducing voltages to induce rotation of said particles as they flow through said microfluidic channel; and determining the identity or concentration of said molecule in said biological sample by comparing the rotation of said particles contacted with said biological sample with particles that have not been contacted with said biological sample where the difference in rotation of the particles contacted with the sample and the particles not contacted with the sample provides a measure of the identity or concentration of said analyte in said sample” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

With regards to Claims 7-8, 10, 12, 44, 57, 70, 84, the closest prior art GASCOYNE et al. (Pub. No:  US 2003-0119057) does not teach the respective claim limitations along with any reasonable combination of prior art in light of the claim dependencies.  GASCOYNE only teaches a device for electrorotation flow cytometry with a microfluidic channel comprising electrodes disposed to provide dielectrophoretic (DEP) forces and a fluid within the channel providing hydrodynamic flow along the channel.  The prior art also teaches applying rotation-inducing voltages to electrodes that induce rotation of cell particles as they flow through said channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481